Filed 5/3/13 P. v. Riggs CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E057296

v.                                                                       (Super.Ct.No. RIF1200008)

JAMES CHARLES RIGGS,                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Helios (Joe) Hernandez,

Judge. Affirmed.

         Alan S. Yockelson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       On January 5, 2012, a felony complaint charged defendant and appellant James

Charles Riggs with: buying, receiving, and/or concealing a stolen vehicle or equipment

with a prior conviction (Pen. Code, §§ 666.5, subd. (a), 496d, subd. (a), counts 1, 6, 12,

20, 23); unauthorized use of personal identifying information (§ 530.5, subd. (a),

counts 2, 5, 14, 15, 17, 19, 21, 25); forgery (§ 470, subd. (d), counts 3, 4, 16, 22, 26);

second degree burglary (§ 459, counts 7, 8, 10, 13, 24, 29); grand theft exceeding $950

(§ 487, subd. (a), counts 9, 11, 18, 28); and buying, receiving, and/or concealing a stolen

vehicle or equipment (§ 496d, subd. (a), count 27).

       As to counts 1, 4, 6, 29, the complaint alleged that defendant had a pattern of

related felony conduct taking more than $100,000. (§ 186.11, subd. (a)(1).) As to

count 29, the complaint further alleged defendant took, damaged, and/or destroyed

property in the commission or attempted commission of a felony with a value exceeding

$65,000. (12022.6, subd. (a)(1).) Additionally, the complaint alleged that defendant had

suffered six prior felony convictions for which he had served prison terms. (§ 667.5,

subd. (b).)

       On August 29, 2012, defendant entered into a negotiated plea agreement. He pled

guilty to counts 2, 4, 6, 7, 9, and 11, and admitted the allegation charged under count 4.

(§ 186.11, subd. (a)(1).) The parties agreed to a state prison term of four years eight

months.



                                              2
       On August 31, 2012, the trial court sentenced defendant to four years eight months

in state prison. The court also ordered defendant to pay a booking fee of $450.34, a

restitution fine of $240, a parole revocation restitution fine of $240 (suspended pending

successful completion of parole), a court operations assessment fee of $240, a conviction

assessment fee of $180, and a victim restitution fine of $32,443.60. The court also

ordered defendant to submit fingerprint and DNA samples. (§ 296, subd. (a).)

       Defendant received credit for time served of 90 actual days, plus 90 credit days

(§ 4019), for a total of 180 days.

       Following the imposition of the sentence, the remaining counts and allegations

were dismissed. Similarly, the six prior allegations were stricken.

       Defendant filed a timely notice of appeal.

                                STATEMENT OF FACTS

       In his plea agreement, defendant agreed that “I did the things that are stated in the

charges that I am admitting.”

                                        ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.



                                             3
       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                    DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                              McKINSTER
                                                                                           J.

We concur:



RAMIREZ
                       P. J.



KING
                          J.




                                            4